Citation Nr: 0501633	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  03-02 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Propriety of a noncompensable evaluation assigned for an 
initial grant of service connection for residuals of a 
shrapnel wound to the right (major) arm, for the period 
commencing on September 20, 2001.

2.  Propriety of a noncompensable evaluation assigned for an 
initial grant of service connection for residuals of a 
shrapnel wound to the right thigh, for the period commencing 
on September 20, 2001.

3.  Propriety of a noncompensable evaluation assigned for an 
initial grant of service connection for residuals of a 
shrapnel wound to the left thigh, for the period commencing 
on September 20, 2001.

4.  Propriety of a 50 percent evaluation assigned for an 
initial grant of service connection for post-traumatic stress 
disorder, for the period commencing on September 20, 2001, 
exclusive of temporary total hospitalization ratings.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.  His military records show that he served in the 
Republic of Vietnam with the United States Marine Corps and 
that he was awarded the Purple Heart Medal for wounds 
sustained in action against enemy forces.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, granted the veteran 
service connection and noncompensable ratings for residuals 
of shrapnel wounds to the right (major) arm, right thigh, and 
left thigh, and service connection and a 50 percent 
evaluation for post-traumatic stress disorder (PTSD), with 
September 20, 2001, as the effective date for these awards 
(based on the date his claim was received by VA).  The 
veteran is appealing the initial evaluations assigned for 
each of these aforementioned disabilities.  Consideration 
must therefore be given regarding whether the case warrants 
the assignment of separate ratings for his service-connected 
disabilities for separate periods of time, from September 20, 
2001, to the present, based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The issues regarding the propriety of the initial evaluations 
assigned by VA for the veteran's service-connected PTSD and 
the shrapnel wounds to his right and left thigh are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  For the period from September 20, 2001 to August 7, 2003, 
the veteran's service-connected residuals of a shrapnel wound 
to the right (major) arm produced limitation of forward 
flexion of his right shoulder to 160 degrees with pain at 160 
degrees, and limitation of abduction of his right shoulder to 
120 degrees, with pain at 120 degrees.

2.  For the period commencing on August 8, 2003, the 
veteran's service-connected residuals of a shrapnel wound to 
the right (major) arm were objectively demonstrated to 
produce limitation of forward flexion of his right shoulder 
to 120 degrees with pain at 120 degrees, and limitation of 
abduction of his right shoulder to 90 degrees, with pain at 
90 degrees.


CONCLUSIONS OF LAW

1.  For the period of September 20, 2001 to August 7, 2003, 
the criteria for a compensable evaluation for service-
connected residuals of a shrapnel wound to the right (major) 
arm have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2004).

2.  For the period commencing on August 8, 2003, the criteria 
for a 20 percent evaluation for service-connected residuals 
of a shrapnel wound to the right (major) arm have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 
4.7,  4.71a, Diagnostic Code 5201 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

The Board notes that the RO has provided the veteran with 
express notice of the provisions of the VCAA in 
correspondence dated in June 2002, January 2003, and February 
2003, in which it provided the veteran with an explanation of 
how VA would assist him in obtaining necessary information 
and evidence.  The veteran has been made aware of the 
information and evidence necessary to substantiate his claims 
and has been provided opportunities to submit such evidence.  
A review of the claims file also shows that, with respect 
only to the issue of the increased rating claim as it 
pertains to the shrapnel wound to his right arm, VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim during the 
course of this appeal.  In this regard, he has been provided 
with two VA examinations that were conducted in October 2001 
and August 2003, which addressed his right arm disability.  
With respect only to the right arm issue, the veteran has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate this specific claim, and he has been notified of 
VA's efforts to assist him. (See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).)  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the right arm 
claim.  For these reasons, further development of this 
specific matter is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board is as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. at 54.

Factual background and analysis: Propriety of a 
noncompensable evaluation assigned for an initial grant of 
service connection for residuals of a shrapnel wound to the 
right (major) arm, for the period commencing on September 20, 
2001.

The veteran sustained multiple wounds in combat while serving 
in Southeast Asia during the Vietnam War.  Service connection 
has been granted for residuals of a shrapnel wound to his 
right arm, effective September 20, 2001.  His medical records 
show that he is right-handed.  

The veteran is appealing the initial noncompensable evaluation 
assigned to his shrapnel wound residuals of his right arm.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  The basis of disability evaluations is the ability of 
the body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon lack of 
usefulness of the part or system affected, especially in self-
support.  38 C.F.R. § 4.10 (2004).   A thorough evaluation of 
a musculoskeletal or orthopedic disability for rating purposes 
requires consideration of any functional loss due to pain, 
incoordination, weakness, or fatigability.  38 C.F.R. §§ 4.40, 
4.45 (2004); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's residuals of a shrapnel wound to his right 
(major) arm are rated under the criteria contained in 38 
C.F.R. § 4.71a, Diagnostic Code 5201, for limitation of motion 
of the arm.  The schedule provides for the assignment of a 20 
percent evaluation for limitation of motion of the major arm 
at the shoulder level.  Assignment of a 30 percent evaluation 
is warranted for limitation of motion of the major arm midway 
between the side and the shoulder level.  Assignment of a 40 
percent evaluation is warranted for limitation of motion of 
the major arm to 25 degrees from the side.

The pertinent medical records associated with file show that 
on VA examination conducted on October 30, 2001, his service-
connected residuals of a shrapnel wound to the right (major) 
arm produced limitation of forward flexion of his right 
shoulder to 160 degrees with pain at 160 degrees, and 
limitation of abduction of his right shoulder to 120 degrees, 
with pain at 120 degrees.  Slight crepitus and tenderness of 
the right shoulder were observed on examination, but no joint 
effusion was present.  X-rays revealed degenerative intra-
articular joint disease of the right shoulder.

Applying the aforementioned rating criteria to the facts of 
the case, the objective evidence shows that the veteran's 
limitation of motion due to pain still permitted him to enjoy 
forward flexion and abduction of his right arm to above his 
shoulder level.  Thus, the preponderance of the evidence does 
not demonstrate that the veteran has the requisite limitation 
of motion for his dominant upper extremity to warrant the 
assignment of a compensable evaluation.

However, on VA examination conducted on August 8, 2003, his 
service-connected residuals of a shrapnel wound to the right 
(major) arm were objectively demonstrated to produce 
limitation of forward flexion of his right shoulder to 120 
degrees with pain at 120 degrees, and limitation of abduction 
of his right shoulder to 90 degrees, with pain at 90 degrees, 
thereby producing limitation of right arm motion at the 
shoulder level on abduction.  Although he still enjoyed 
forward flexion of his right arm to a point above the level 
of his right shoulder, the evidence nevertheless demonstrates 
limitation of motion on abduction to his shoulder level.  The 
Board finds that this more closely approximates the criteria 
for a 20 percent evaluation as contemplated by the rating 
schedule.  38 C.F.R. § 4.7.  Therefore, resolving all doubt 
in the veteran's favor, the Board will grant a rating 
increase to 20 percent for his residuals of a shrapnel wound 
to his right arm, effective on August 8, 2003, as this is the 
date upon which limitation of motion of the right arm to the 
shoulder level on abduction was first objectively 
demonstrated.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board does 
not find, however, that the facts of the case warrant the 
assignment of the next higher evaluation of 30 percent 
because there is no objective evidence that the veteran is 
unable to forward flex or abduct his right arm beyond the 
midway point between his side and shoulder.


ORDER

A compensable evaluation for residuals of a shrapnel wound to 
the right arm for the period from September 20, 2001 to 
August 7, 2003 is denied.

A 20 percent evaluation, and no higher, for residuals of a 
shrapnel wound to the right arm for the period commencing 
August 8, 2003 is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.


REMAND

The Board has reviewed the veteran's claims file and notes 
that he was not provided with a VA medical examination that 
specifically addressed the level of impairment produced by 
his service-connected shrapnel wounds to his right and left 
thighs, pursuant to the applicable rating schedule.  It is 
therefore impossible to determine the current status of these 
disabilities for rating purposes and appellate adjudication.  
These issues must therefore be remanded so that the veteran 
may be scheduled for a medical examination of the shrapnel 
wound residuals as they affect his right and left thighs.  
(See Seals v. Brown, 8 Vet. App. 291, 295 (1995):  Where the 
record does not reveal the current state of the veteran's 
disability, the fulfillment of VA's statutory duty to assist 
requires a thorough and contemporaneous medical examination.)

The veteran's claims file shows that his most recent VA 
examination of his PTSD was conducted in November 2001.  The 
record shows that the veteran has been psychiatrically 
hospitalized on several occasions since then (for which he 
has been granted temporary total evaluations, pursuant to 38 
C.F.R. § 4.29 (2004), for inpatient treatment of a service-
connected disability for a period in excess of 21 days).  He 
has contended that his psychiatric disability has become 
worse.  As the most recent examination of his PTSD was 
conducted over three years ago, the Board finds that a remand 
is necessary so that the veteran may be scheduled for a new 
psychiatric examination to ensure that an accurate and 
contemporary assessment of the severity of his service-
connected disability has been obtained.  (See Weggenmann v. 
Brown, 5 Vet. App. 281 (1993):  Where a veteran claims that 
his disability is worse than when originally rated, and the 
available evidence is too old for an adequate evaluation of 
his current condition, VA's duty to assist includes providing 
a new medical examination.)

The Board also notes that in correspondence dated in December 
2003, the veteran reported that he had received psychiatric 
treatment for his PTSD at the Battle Creek, Michigan, VA 
Medical Center (VAMC) on December 12, 2003.  A review of the 
claims file does not indicate that any attempt was conducted 
by VA to obtain the records pertaining to this treatment for 
association with the evidence.  When reference is made to 
pertinent medical records, especially records in VA's 
possession, VA is on notice of their existence and has a duty 
to assist the veteran to attempt to obtain them.  See Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. 
Derwinski, 1, Vet. App. 37 (1990).  Therefore, the case 
should be remanded so that an effort may be undertaken to 
obtain these pertinent records.

Accordingly, this case is remanded for the following actions:

1.  The AMC must ensure that all 
notification and development action 
required by the VCAA is completed with 
respect to the issues of the propriety of 
the initial 50 percent evaluation 
assigned for PTSD, and the initial 
noncompensable evaluations assigned for 
shrapnel wound residuals to the right and 
left thighs.  The notification 
requirements and development procedures 
set forth at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 must be fully complied with 
and satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The AMC should attempt to obtain any 
pertinent records identified by the 
veteran that have not already been 
associated with the claims folder.  These 
records should include, but are not 
limited to, those that show treatment for 
PTSD at the Battle Creek VAMC in December 
2003.

3.  The veteran should be provided with a 
VA psychiatric examination to evaluate 
the severity of his PTSD.  The examiner 
should review pertinent documents 
contained in the veteran's claims folder 
in conjunction with the examination.  Any 
tests deemed appropriate by the examiner 
should be conducted.  After examining the 
veteran, the examiner should present a 
Global Assessment of Functioning score, 
with an explanation of the score 
assigned.

The examiner's report should describe the 
following:  personal appearance and 
hygiene; mood; affect; speech; ability to 
understand complex commands; judgment; 
abstract thinking; and orientation 
(spatial, time, and place).  The examiner 
should also address symptoms which are 
usually covered in a mental status 
evaluation including whether symptoms are 
mild or transient or controlled by 
continuous medication; anxiety, if any; 
suspiciousness, if any; panic attacks 
(frequency and duration), if any; extent 
of sleep impairment, if any; 
degree of memory loss or impairment, if 
any; disturbances of motivation and mood, 
if any; suicidal ideation, if any; 
obsessional rituals which interfere with 
routine activities, if any; impaired 
impulse control (such as unprovoked 
irritability with periods of violence), 
if any; degree of impairment, if any, in 
the ability to adapt to stressful 
circumstances (including work or a work-
like setting); degree of impairment, if 
any, in ability to establish and maintain 
effective relationships; degree of 
impairment, if any, in thought processes 
or communication; persistent delusions or 
hallucinations, if any; grossly 
inappropriate behavior, if any.  All 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

4.  The veteran should be scheduled for a 
VA medical examination to assess the 
severity of any limitation of motion of 
his right and left thigh associated with 
his service-connected shrapnel wound 
residuals.  The examiner should review 
pertinent documents contained in the 
veteran's claims folder in conjunction 
with the examination.  Any tests deemed 
appropriate by the examiner should be 
conducted.  The examiner should provide 
findings regarding the range of motion of 
each thigh on extension, flexion, 
abduction, adduction (including whether 
or not the veteran can cross his legs) 
and rotation (including whether or not 
the veteran can toe-out more than 15 
degrees).  The examiner should also note 
any functional loss due to pain, and 
record at what degree point during range 
of motion testing of each thigh that pain 
manifests.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
these examinations and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for either or both of the aforementioned 
examinations, documentation should be 
obtained which shows that notice 
scheduling the examination(s) was sent to 
his last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

6.  The AMC should readjudicate the 
veteran's claims for an increased initial 
evaluation greater than 50 percent for 
his service-connected PTSD and 
compensable initial evaluations for his 
service-connected shrapnel wound 
residuals to his right and left thighs.  
If the maximum benefit for any claim on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


